DETAILED ACTION
Applicant: GELINCK, Gerwin Hermanus
Assignee: Nederlandse Organisatie voor toegepast-natuurwlenshappelijk onderzoek TNO
Attorney: Mark JOY (Reg. No.: 35,562)
Filing: Amendment filed 07 November 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-19 are currently pending before the Office.  Claims 1, 7, and 14-15 have been further amended, and claims 17-19 have been newly added without adding new matter.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2022 was filed after the mailing date of the Non-Final Rejection on 07/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97 since the statement under 37 CFR 1.97(e) was included with the submission.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Persuasive Arguments – Formality Objections
Applicant’s arguments, see Pages 8-9, filed 07 November 2022, with respect to objections to the Specification & Claims have been fully considered and are persuasive in that the suggested amendments have been made.  The objections of the Specification & Claims have been withdrawn. 
Unpersuasive Arguments - §112 & §103 Rejections
Applicant's arguments filed 07 November 2022 have been fully considered but they are not persuasive.
First, the Applicant argues “Applicant’s disclosed/claimed invention broadly recites a pump (in accordance with Applicant’s disclosure) that is able to provide the requisite ‘gas flow’ in accordance with Applicant’s claimed invention” (App. Arg., Pg. 9).  The Examiner respectfully disagrees.  The claim scope is not commensurate with the Applicant’s disclosure.  The Figures disclose essential structure, i.e. “flow guiding structure 31,32 (inlet holes 31 & outlet holes 32)”, and the Specification discloses that “a simple air fan 33 or other type of pump may be used to cause air from outside the microbolometer 100 to flow through the perforations 21” (Pg. 13, Ln. 8-10) which are required to facilitate “a gas flow”.  Microbolometers generally require enclosed housings with optical elements, see Paulk et al. – Fig. 5, or a bolometer/thermopile sensor array generally require a gas vacuum, see Herrmann et al. (US Pub. 2018/0335347) at Paragraphs 65-66 & Figs. 1-2.  

    PNG
    media_image1.png
    631
    842
    media_image1.png
    Greyscale

The claimed microbolometer of claims 1-4, 6-14, & 18-19 is indefinite since it is unclear how a microbolometer including a “pump configured to cause a gas flow” could provide a “gas flow” without inlet/outlet holes or access to “air outside the microbolometer”.  To make the claims definite, the independent claims should be amended to include “inlet/outlet holes” or to define the source of the gas flow, e.g. “pump is configured to cause a gas flow from gas outside the microbolometer to flow through the one or more perforations”.  
Second, in response to the indefiniteness rejection of claim 5, the Applicant argues that “passages may terminate at sides of the plastic substrate” while providing “a flow guiding structure with inlet holes and outlet holes at either of a front side and a back side of the plastic substrate, wherein the flow guiding structure is configured to maintain the gas flow” (App. Arg., Pgs. 9-10).  The Examiner respectfully disagrees.  Passages that “terminate at sides” are not holes, but are merely a recess or indentation that would not “maintain the gas flow” since it would be prevented from flowing through the plastic substrate.  The Applicant has not described or established that gas flow would be possible with the claimed “inlet and outlet holes” that are “at either of a front side and a back side” of the “plastic substrate”.  
Third, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “thermal isolation-achieving structural combination of a thermistor/associated electrode pair” and “low thermal conductivity plastic substrate”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do include any specific requirement for a specific detection efficiency or thermal isolation, and the claim features argued are not included in the claim scope of the instant application independent claims, but the newly added claims 17-19 include limitations related to thermal conductivity and avoid the cited art, see below.  

Claim Interpretation
The following claim limitations will be interpreted in view of their Broadest Reasonable Interpretation (see MPEP 2111), as detailed below, in view of the fact that the Specification did not provide formal definitions specifically limiting the interpretation of terms: 
The term/phrase “microbolometer” (claims 1-16) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "microbolometer", could correspond to, for example, a thermally responsive material to long wave infrared radiation (e.g. 7-15 μm, 8-14 μm, 8-13 μm, etc.) useful in an infrared imager/camera including thermopiles, bolometers, and other thermally responsive materials.  
The term/phrase “pump” (claims 1-14) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "pump" could correspond to, for example, a gas or air pump, a fan, a pressurized system for moving air or gas, or any other mechanism for creating gas/air flow.  
These interpretations are not given to dispute the enablement of the terms used, but are given to delineate the broadness of the claims as currently claimed.  The Examiner’s reference to “specific definitions” refers to Applicant(s) ability to be their “own lexicographer” (see MPEP §2111.01 - inventor may define specific terms used to describe the invention, but must do so “with reasonable clarity, deliberateness, and precision”).  Any “special meaning” assigned to a term “must be sufficiently clear in the Specification that any departure from common usage would be so understood by a person of experience in the field of the invention” Multiform Desiccants Inc.v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).  Prior art may be amended around by inserting further limitations in the claims which differentiate the invention from the cited art by providing further detail that defines around the above interpretations by providing further detail into how structures are arranged, how functions/properties are performed, and/or the relevant radiation, assuming there is support for the limitations in the disclosure or from the general knowledge of a person having ordinary skill in the related art.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-14, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claims 1 & 14 include “a pump . . . wherein the pump is configured to cause a gas flow” and Figures 3A-3B make clear that flow guiding structure 31,32 (inlet holes 31 and outlet holes 32) are necessary to facilitate a gas flow from the “pump”.  A closed system with a pump/fan will cause a change in pressure, but not a “gas flow”.  Claims 1 & 14 must be amended to include “a flow guiding structure/inlet & outlet holes” or functional language regarding the source of the “gas flow” (e.g. “a gas flow from gas outside the microbolometer to flow through the one or more perforations”) to make clear how the “pump” can cause a “gas flow”.  Claims 2-4, 6-13, and 18-19 inherit this rejection.  Claim 5 includes limitations that would clarify the necessary structural relationship, but has its own structural problems, see below.

    PNG
    media_image2.png
    470
    1247
    media_image2.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 5 includes the phrase “a flow guiding structure with inlet holes and outlet holes at either of a front side and a back side of the plastic substrate” which is indefinite since it is unclear how a “hole” or multiple “holes” can be formed in the “plastic substrate” if it does not extend through the plastic substrate, i.e. through the front side and the back side of the plastic substrate.  It is unclear if perforations 21 in the plastic substrate 20 are the same or different from the inlet holes & outlet holes.  Furthermore, based on Figures 3A-3B it appears that the “inlet holes and outlet holes” are in the ”support structure 30”, not the plastic substrate 20.  Further detail must be added to clarify the relationship between the plastic substrate, inlet holes, outlet holes, perforations, and (possibly) the support structure 30.  For purposes of examination, inlet and/or outlet holes in the plastic substrate, a housing, or other support structures will correspond to the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulk et al. (US Pat. 4,831,258), Chang (US Pub. 2004/0174677), and Richter et al. (US Pat. 5,914,861).
Regarding claims 1 and 14, Paulk et al. discloses a microbolometer (claim 1) or a thermal imaging camera comprising a microbolometer (claim 14) for measuring thermal radiation (Paulk et al.: Fig. 1 thermopiles 74,76; C.2:L.6-16 – passage/detection of 8-13 μm radiation corresponding to “microbolometer”), the microbolometer comprising an electrical circuit (Fig. 2a electrical circuit; C.5:L.24-55 electrical circuits) comprising, wherein the electrical circuit comprises:
at least one thermistor having a temperature dependent electric resistance (C.2:L.17-24 heat radiation sensed by the two thermopiles), wherein the at least one thermistor is arranged to receive the thermal radiation for changing its temperature depending on the received thermal radiation (Fig. 1 thermopiles 74,76; C.2:L.17-24); 
at least one pair of electrodes (Fig. 2a electrical circuit inherently has electrodes); 
a sleeve (Fig. 5 sleeve 68); and 
 

    PNG
    media_image3.png
    941
    1170
    media_image3.png
    Greyscale

a pump (Fig. 5 air flow through elbow 61 and tubing 63; C.3:L.42-49 – air pumped through to cool sensor units),
wherein the at least one thermistor (Fig. 2a thermopiles 74,76) is electrically connected into the electrical circuit via the at least one pair of electrodes (Fig. 2a electrical circuit; C.5:L.24-55), 
wherein the electrical circuit (Fig. 2a electrical circuit) is configured to measure the temperature dependent electric resistance of the at least one thermistor (Figs. 2a & 5 thermopiles 74,76) via the at least one pair of electrodes (Fig. 2a electrical circuit) for calculating the thermal radiation (C.2:L.17-24);
wherein the at least one thermistor (Fig. 5 thermopiles 74,76) and at least a sub-length of the at least one pair of connecting electrodes (Figs. 2a & 5; C.5:L.24-55) are disposed on the sleeve (Fig. 5 sleeve 68), 
wherein the sleeve (68) comprises one or more perforations (holes 201 & space b/w thermopiles 74,76) therethrough, and 
wherein the pump (Fig. 5 air flow through elbow 61 and tubing 63; C.3:L.42-49) is configured to cause a gas flow (Fig. 5 air flow) through the one of more perforations during and/or in between measuring (Fig. 5 air flow through elbow 61 and tubing 63 holes 201 & space b/w thermopiles 74,76; C.3:L.42-49) the temperature dependent electric resistance of the at least one thermistor (Fig. 5 thermopiles 74,76) via the electrodes (Fig. 2a electrical circuit) for calculating the thermal radiation (C.2:L.6-24).
However, Paulk et al. fails to disclose a plastic substrate comprising one or more perforations therethrough.
In a related field of endeavor, Chang discloses an electronic cooler (Chang: Fig. 4 heat sink 2 pump 3 electronics 5) including electronics (5), a substrate (2) comprising one or more perforations therethrough (22,23), and a pump (3) wherein the pump (3) is configured to cause a gas flow (3; ¶18 – pump 3 causes cooling effect on the electronics through jets of air 6) through the one or more perforations (22,23).

    PNG
    media_image4.png
    866
    547
    media_image4.png
    Greyscale

In view of the ability to provide efficient connection of a cooling unit/pump to an electronic using a plurality of apertures in a connecting substrate as is disclosed in Chang at Figure 4 & Paragraphs 3 & 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with the teachings of Paulk et al. to provide efficient cooling through a substrate with perforations.  However, Paulk et al. and Chang fail to disclose a plastic substrate.
In a related field of endeavor, Richter et al. discloses that it is preferable to utilize a plastic substrate (Richter et al.: Fig. 3 plastic substrate 10 perforations 11) for a heat sink/substrate due to plastic’s high thermal conductivity (C.1:L.53-C.2:L.4).

    PNG
    media_image5.png
    395
    657
    media_image5.png
    Greyscale

In view of the ability to obtain a substrate with high thermal conductivity for cooling electronics as is disclosed in Richter et al. at Figure 3 & Columns 1-2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Richter et al. with the teachings of Paulk et al. and Chang to utilize a plastic substrate for providing cooling to electronics utilizing a pump/fan through perforations.

Regarding claim 3, Paulk et al., Chang, and Richter et al. further disclose wherein the pump (Paulk et al.: Fig. 5 air flow through elbow 61 and tubing 63; C.3:L.42-49; Chang: Fig. 4 pump 3) is configured to flow the gas flow through the one or more perforations (Paulk et al.: Fig. 5 holes 201 & space b/w thermopiles 74,76; Chang: Fig. 4 perforations 22,23; Richter et al.: Fig. 3 perforations 11) in a direction transverse to a surface of the plastic substrate (Richter et al.: Fig. 3 plastic substrate 10; C.1:L.53-C.2:L.4). 
Regarding claim 4, Paulk et al., Chang, and Richter et al. further disclose wherein the plastic substrate has a front side and a back side (Richter et al.: plastic substrate 10; C.1:L.53-C.2:L.4), wherein the electrical circuit with the at least one thermistor is disposed on the front side (Paulk et al.: Fig. 1 thermopiles 74,76; C.2:L.17-24; Chang: Fig. 4 heat sink 2 pump 3 electronics 5), and wherein the pump is configured to flow the gas flow from the backside to the front side (Paulk et al.: Fig. 5 air flow through elbow 61 and tubing 63; C.3:L.42-49; Chang: Fig. 4 heat sink 2 pump 3 electronics 5).
Regarding claim 5, Paulk et al., Chang, and Richter et al. further disclose wherein the microbolometer (Paulk et al.: Fig. 5 thermopiles 74,76) comprises: a flow guiding structure (Paulk et al.: Fig. 5 air flow) with inlet holes (Paulk et al.: Fig. 5 elbow 61 tubing 63 air flow) and outlet holes (Paulk et al.: Fig. 5 slots 65 & flowing out past the lens 82; C.12:L.30-48) at either of a front side and a back side of the plastic substrate (Chang: Fig. 4 substrate 2 pump 3 perforations 22,23; Richter et al.: Fig. 3 plastic substrate 10 perforations 11), wherein the flow guiding structure (Paulk et al.: Fig. 5 elbow 61 tubing 63 air flow slots 65 & flowing out past the lens 82; C.12:L.30-48) is configured to maintain the gas flow in a direction transverse and away from the front side of the substrate surface after the gas flow flowing through the perforations (Paulk et al.: Fig. 5 elbow 61 tubing 63 air flow slots 65 & flowing out past the lens 82; C.12:L.30-48; Chang: pump 3 perforations 22,23; Richter et al.: Fig. 3 plastic substrate 10 perforations 11).

    PNG
    media_image6.png
    753
    936
    media_image6.png
    Greyscale

Regarding claim 7, Paulk et al., Chang, and Richter et al. further disclose wherein the plastic substrate is flexible (Chang: Fig. 4 substrate 2 pump 3 perforations 22,23; Richter et al.: Fig. 3 plastic substrate 10 perforations 11) and the microbolometer comprises a support structure with contact points for spanning the plastic substrate therebetween (Paulk et al.: Fig. 5 sleeve 68 thermopiles 74,76 – thermopiles suspended away from support structure). 
Regarding claim 13, Paulk et al. further discloses wherein the gas flow comprises an airflow with an ambient temperature (Paulk et al.: Fig. 5 elbow 61 tubing 63 air flow slots 65 & flowing out past the lens 82; C.12:L.30-48 – air supplied at normal room temperature of about 70° F).
Regarding claim 15, Paulk et al. discloses a method of manufacturing a microbolometer for measuring thermal radiation (Paulk et al.: Fig. 1 thermopiles 74,76; C.2:L.6-16 – passage/detection of 8-13 μm radiation corresponding to “microbolometer”), the method comprising: 

    PNG
    media_image6.png
    753
    936
    media_image6.png
    Greyscale

applying an electrical circuit (Fig. 2a electrical circuit; C.5:L.24-55 electrical circuits) onto a sleeve (Fig. 5 sleeve 68), the electrical circuit comprising:
an array of thermistors (Fig. 1 thermopiles 74,76; C.2:L.17-24), wherein each thermistor of the array of thermistors (74,76) has a temperature dependent resistance (C.2:L.17-24 heat radiation sensed by the two thermopiles), wherein ones of the thermistors are each electrically interconnected via at least one pair of electrodes (Fig. 2a electrical circuit inherently has electrodes) and wherein the electrical circuit (Fig. 2a; C.5:L.24-55) is configured to measure the temperature dependent electrical resistance (C.2:L.17-24) of each thermistor of  the array of thermistors (74,76); 
perforating areas of the sleeve (Fig. 5 air flow through elbow 61 and tubing 63 cavity 200 hole 201; C.12:L.30-48) wherein the perforations are disposed between sets of neighboring thermistors (Fig. 5 thermopiles 74,76 – space between elements is a perforation), wherein the perforations are conceived for allowing a gas flow (Fig. 5 air flow through elbow 61 and tubing 63 cavity 200 hole 201; C.12:L.30-48) to thermally isolate the neighboring thermistors from each other  (Fig. 5 74,76; C.3:L.42-49; C.12:L.30-48).
However, Paulk et al. fails to disclose a plastic substrate comprising one or more perforations therethrough.
In a related field of endeavor, Chang discloses an electronic cooler (Chang: Fig. 4 heat sink 2 pump 3 electronics 5) including electronics (5), a substrate (2) comprising one or more perforations therethrough (22,23), and a pump (3) wherein the pump (3) is configured to cause a gas flow (3; ¶18 – pump 3 causes cooling effect on the electronics through jets of air 6) through the one or more perforations (22,23).

    PNG
    media_image7.png
    611
    384
    media_image7.png
    Greyscale

In view of the ability to provide efficient connection of a cooling unit/pump to an electronic using a plurality of apertures in a connecting substrate as is disclosed in Chang at Figure 4 & Paragraphs 3 & 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with the teachings of Paulk et al. to provide efficient cooling through a substrate with perforations.  However, Paulk et al. and Chang fail to disclose a plastic substrate.
In a related field of endeavor, Richter et al. discloses that it is preferable to utilize a plastic substrate (Richter et al.: Fig. 3 plastic substrate 10 perforations 11) for a heat sink/substrate due to plastic’s high thermal conductivity (C.1:L.53-C.2:L.4).

    PNG
    media_image5.png
    395
    657
    media_image5.png
    Greyscale

In view of the ability to obtain a substrate with high thermal conductivity for cooling electronics as is disclosed in Richter et al. at Figure 3 & Columns 1-2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Richter et al. with the teachings of Paulk et al. and Chang to utilize a plastic substrate for providing cooling to electronics utilizing a pump/fan through perforations.

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulk et al., Chang, and Richter et al. as applied to claim 1 above, and further in view of Yoshida (US Pat. 5,626,686).
Regarding claim 6, Paulk et al., Chang, and Richter et al. disclose the microbolometer of claim 1, but fails to disclose the dimensions of the plastic substrate.
In a related field of endeavor, Yoshida discloses a flexible substrate (Yoshida: C.5:L.37-49 flexible substrate with holes 11,12) for an electrical device with perforations (C.5:L.37-49) wherein the plastic substrate has a thickness less than a hundred micrometers (C.5:L.37-49 – flexible substrate made of polyimide, aramid, PET, PEN or PES with thickness between 10-200 μm).
In view of the ability to obtain a flexible substrate of plastic with perforations of a small thickness as is disclosed in Yoshida at Column 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida with the teachings of Paulk et al., Chang, and Richter et al. to obtain a flexible substrate capable of withstanding stress and results in a more durable microbolometer.

Regarding claim 12, Yoshida further discloses wherein the at least one pair of electrodes comprise a conductive polymer (Yoshida: Abstract – transparent electrode, e.g. ITO).

Allowable Subject Matter
Claims 2, 8-11, and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2, 8-11, and 16, the closest prior art references are:
Paulk et al. – which discloses a dual sensor radiation detector (Paulk et al.: Fig. 5 thermopiles 74,76) including an electronic circuit (Fig. 2a), a pump (Fig. 5 air flow), two thermopiles (74,76), and a sleeve (68) with perforations to allow air flow (elbow 61 tubing 63 cavity 200 holes 201; C.12:L.30-49).  However, Paulk et al. fails to disclose a plastic substrate, it fails to disclose the plastic substrate comprises one or more perforations therethrough, and it fails to disclose a relationship between the plastic substrate, perforations, and other claimed elements: “perforations disposed between neighboring ones of the plurality of thermistors” (claims 2 & 16), “perforations adjacent and partially surrounding a circumference of the at least one thermistor” (claim 8), “a percentage of a total perforation surface of the substrate surface taken by the perforations is more than five percent” (claim 9), “perforations are separated from ones of the at least one thermistor by a first distance therebetween being between three and twenty micrometers” (claim 10), or “perforations are separated from a nearest electrode of the at least one pair of electrodes by a second distance that is less than ten micrometers” (claim 11). 

    PNG
    media_image3.png
    941
    1170
    media_image3.png
    Greyscale

Chang – which discloses an electronic chipset cooler (Chang: Fig. 4) having substrate (2) with perforations (22,23), a pump (3), and an electronic device (5) for cooling purposes (Abstract).  However, Chang fails to disclose a microbolometer, it fails to disclose a thermistor, it fails to disclose a plastic substrate, and it fails to disclose a relationship between the plastic substrate, perforations, and other claimed elements: “perforations disposed between neighboring ones of the plurality of thermistors” (claims 2 & 16), “perforations adjacent and partially surrounding a circumference of the at least one thermistor” (claim 8), “a percentage of a total perforation surface of the substrate surface taken by the perforations is more than five percent” (claim 9), “perforations are separated from ones of the at least one thermistor by a first distance therebetween being between three and twenty micrometers” (claim 10), or “perforations are separated from a nearest electrode of the at least one pair of electrodes by a second distance that is less than ten micrometers” (claim 11).

    PNG
    media_image8.png
    516
    326
    media_image8.png
    Greyscale

Richter et al. – which discloses a circuit board (Richter et al.: Fig. 1 circuit board 1; C.1:L.53-C.2:L.4) having a heat sink (6) including a plastic substrate (Fig. 3 substrate 10) and perforations (11).  However, Richter et al. fails to disclose a microbolometer, it fails to disclose a thermistor, it fails to disclose a pump, and it fails to disclose a relationship between the plastic substrate, perforations, and other claimed elements: “perforations disposed between neighboring ones of the plurality of thermistors” (claims 2 & 16), “perforations adjacent and partially surrounding a circumference of the at least one thermistor” (claim 8), “a percentage of a total perforation surface of the substrate surface taken by the perforations is more than five percent” (claim 9), “perforations are separated from ones of the at least one thermistor by a first distance therebetween being between three and twenty micrometers” (claim 10), or “perforations are separated from a nearest electrode of the at least one pair of electrodes by a second distance that is less than ten micrometers” (claim 11).

    PNG
    media_image5.png
    395
    657
    media_image5.png
    Greyscale

Barlow (US Pub. 2014/0117201) – which discloses a microbolometer (Barlow: Fig. 1 thermopile array sensor 101) including an electrical circuit (PCB 108 controller 114 ASIC 118a,118b), at least one thermistor (thermopile 110).  However, Barlow fails to disclose a pump, it fails to disclose a plastic substrate having one or more perforations therethrough, it fails to disclose the pump is configured to cause a gas flow through the one or more perforations during and/or in between measuring thermal radiation, and it fails to disclose a relationship between the plastic substrate, perforations, and other claimed elements: “perforations disposed between neighboring ones of the plurality of thermistors” (claims 2 & 16), “perforations adjacent and partially surrounding a circumference of the at least one thermistor” (claim 8), “a percentage of a total perforation surface of the substrate surface taken by the perforations is more than five percent” (claim 9), “perforations are separated from ones of the at least one thermistor by a first distance therebetween being between three and twenty micrometers” (claim 10), or “perforations are separated from a nearest electrode of the at least one pair of electrodes by a second distance that is less than ten micrometers” (claim 11).

    PNG
    media_image9.png
    568
    663
    media_image9.png
    Greyscale

Horiba Ltd (JP 4184325 B2) – which discloses a combustible gas sensor having thermistor bolometer (Pg. 3 – thermopile or a thermistor bolometer), a supply port (Fig. 3 port 8), and a through hole (14) for gas flow (fig. 3).  However, Horiba Ltd fails to disclose a plastic substrate, it fails to disclose the at least one thermistor and at least a sub-length of the at least one pair of electrodes are disposed on the plastic substrate, and it fails to disclose a relationship between the plastic substrate, perforations, and other claimed elements: “perforations disposed between neighboring ones of the plurality of thermistors” (claims 2 & 16), “perforations adjacent and partially surrounding a circumference of the at least one thermistor” (claim 8), “a percentage of a total perforation surface of the substrate surface taken by the perforations is more than five percent” (claim 9), “perforations are separated from ones of the at least one thermistor by a first distance therebetween being between three and twenty micrometers” (claim 10), or “perforations are separated from a nearest electrode of the at least one pair of electrodes by a second distance that is less than ten micrometers” (claim 11).

    PNG
    media_image10.png
    363
    290
    media_image10.png
    Greyscale

Furthermore, there isn’t any teaching or motivation for a microbolometer (100) (claim 1) or a method of manufacture of a microbolometer (claim 15) for measuring thermal radiation, the microbolometer including an electrical circuit (10) including at least one thermistor (11), at least one pair of electrodes (12), a plastic substrate (20), and a pump (33), wherein the at least one thermistor and at least a sub-length of the at least one pair of electrodes are disposed on the plastic substrate, the plastic substrate comprises one or more perforations therethrough, and wherein the pump is configured to cause a gas flow through the one or more perforations during and/or in between measuring the temperature dependent electric resistance of the at least one thermistor via the electrodes for calculating the thermal radiation, further comprising limitations defining a relationship between the plastic substrate, perforations, and other claimed elements: “perforations disposed between neighboring ones of the plurality of thermistors” (claims 2 & 16), “perforations adjacent and partially surrounding a circumference of the at least one thermistor” (claim 8), “a percentage of a total perforation surface of the substrate surface taken by the perforations is more than five percent” (claim 9), “perforations are separated from ones of the at least one thermistor by a first distance therebetween being between three and twenty micrometers” (claim 10), or “perforations are separated from a nearest electrode of the at least one pair of electrodes by a second distance that is less than ten micrometers” (claim 11), in combination with the other claimed elements.

    PNG
    media_image11.png
    544
    603
    media_image11.png
    Greyscale


Regarding claims 17-19, the closest prior art references are:
Paulk et al. – which discloses a dual sensor radiation detector (Paulk et al.: Fig. 5 thermopiles 74,76) including an electronic circuit (Fig. 2a), a pump (Fig. 5 air flow), two thermopiles (74,76), and a sleeve (68) with perforations to allow air flow (elbow 61 tubing 63 cavity 200 holes 201; C.12:L.30-49).  However, Paulk et al. fails to disclose a plastic substrate, it fails to disclose the plastic substrate comprises one or more perforations therethrough, and it fails to disclose wherein the plastic substrate is a material having a thermal conductivity less than 1 W m-1 K-1 at 293 K. 

    PNG
    media_image3.png
    941
    1170
    media_image3.png
    Greyscale

Chang – which discloses an electronic chipset cooler (Chang: Fig. 4) having substrate (2) with perforations (22,23), a pump (3), and an electronic device (5) for cooling purposes (Abstract).  However, Chang fails to disclose a microbolometer, it fails to disclose a thermistor, it fails to disclose a plastic substrate, and it fails to disclose wherein the plastic substrate is a material having a thermal conductivity less than 1 W m-1 K-1 at 293 K.

    PNG
    media_image8.png
    516
    326
    media_image8.png
    Greyscale


Richter et al. – which discloses a circuit board (Richter et al.: Fig. 1 circuit board 1; C.1:L.53-C.2:L.4) having a heat sink (6) including a plastic substrate (Fig. 3 substrate 10) and perforations (11).  However, Richter et al. fails to disclose a microbolometer, it fails to disclose a thermistor, it fails to disclose a pump, and it fails to disclose wherein the plastic substrate is a material having a thermal conductivity less than 1 W m-1 K-1 at 293 K.

    PNG
    media_image5.png
    395
    657
    media_image5.png
    Greyscale

Herrmann et al. (US Pub. 2018/0335347) – which discloses a thermal infrared sensor (Herrmann et al.: Fig. 1) including an electrical circuit (10), a substrate (12), a thermistor arranged to receive thermal radiation (2,3’) in a gas vacuum (¶¶65-66), and the substrate comprises one or more perforations therethrough (7).  However, Herrmann et al. discloses a gas vacuum and fails to disclose a pump and it fails to disclose wherein the pump is configured to cause a gas flow through the one or more perforations during and/or in between measuring the temperature dependent electrical resistance. 

    PNG
    media_image12.png
    586
    468
    media_image12.png
    Greyscale

Furthermore, there isn’t any teaching or motivation for a microbolometer (100) (claim 1) or a method of manufacture of a microbolometer (claim 15) for measuring thermal radiation, the microbolometer including an electrical circuit (10) including at least one thermistor (11), at least one pair of electrodes (12), a plastic substrate (20), and a pump (33), wherein the at least one thermistor and at least a sub-length of the at least one pair of electrodes are disposed on the plastic substrate, the plastic substrate comprises one or more perforations therethrough, and wherein the pump is configured to cause a gas flow through the one or more perforations during and/or in between measuring the temperature dependent electric resistance of the at least one thermistor via the electrodes for calculating the thermal radiation, wherein the plastic substrate is a material having a thermal conductivity less than 1 W m-1 K-1 at 293 K, in combination with the other claimed elements.

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884